Title: To Benjamin Franklin from John Torris, 7 December 1779
From: Torris, John
To: Franklin, Benjamin


Honnd. Sir
Dunkerque 7th. Decr. 1779
I have seen with Mr. Coffyn the Petition, addressed to your Excellency by one Wam. Power a Prisonner of the Black Prince Taken on Board of the Good Will, who promised to Serve the Privateer for his Freedom the remainder of the Cruise. This Petition, I am told, is signed by many more such Prisonners— Their Leader Wam. Power has appeared yesterday before Mr. Coffyn, & there, did acknowledge, that, I gave him on his arrival, the money necessary for his maintce. & that of the whole Crew &a; That, I offer’d him & all those which signed the Petition, out of my own Funds, haveing then received nothing, all kind of Supplys, if they wou’d prove faithfull to their oath of allegiance to the united States & Continue their Services either on Board of the Black Prince, or on board of the Black Princess,—a Number have by Times, & at last, consented; but this Leader Wam. Power, & a few more, have refused & are Still refuseing, declaring they will return to great Britain, & in all probability, serve again against France & America. These Circumstances determined me to Stop supplying them out of my own money, & I declared to these Perjured People, that, untill all the Ransoms were Paid, & the Produce of the Prises received, I wou’d not advance any more. I have been constantly expecting, that, want wou’d oblidge them to come again to us, & therewith, Lessen the Number of our experienced & dangerous Ennemies; ’Tis all in vain, & I think that the Sollicitations of the Spies of Great Britain, are prevalent, Because, for encourrageing them the more, I gave all their Comrades, the minute they Listed, every thing whatsoever they wanted, as it appears by the Letter the Capt. & officers of the Black Prince address to your Excellency—These advances to them, & the most of the Crew, run allready so high that, the most have got much more than what their Shares in the whole Cruise might come to; The rest of the Ransoms, & of the Produce of the Prises, will not be got & Settled this month to Come, & I can prove I am this day in real advance for the Concern & the Crew, of upwards of 30,000 l.t.— My most ardent wishes are to get the money & accounts, to be enabled to settle forthwith with every Individual Concerned, & I shall not then delay a day.
It grieves me to the heart to see Your Excellency Troubled by the Infamous representations & Complaints of these worthless People, which are our Ennemies in the heart, & who do contrive all the means in their Power to ruin me, in hurting my Character & Reputation.
I thank to God that my Probity, Intentions, & deeds, are known to Mr. Coffyn & to all Honest Citisens, & that they can be set forth, to your Excellency, in a manner, that will Justiffy me fully & Baffle all the attempts which Shou’d be made by Envy & by my Ennemies.
I give your Excellency Solemn assurances Nobody has any just reasons to Complain of me for the armement of the Black Prince, & no Leaving Soul will ever have any, for the new armement of the Same Privateer & of the Black Princess, which are ready & both wait these many weeks for a fitt weather to Put to Sea.
I have the honnor to be with gratitude & respect Honnod. Sir Your most humble most obedient & oblidged Servant
J. Torris
Benjn. Franklin Esqr. Minister Plenipotentiary of the united States of America at the Court of France.

 Notation: Torris Decr. 7. 1779